UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year ended December 31, 2009 Commission File Number – 0-8041 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) Colorado 84-0505444 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090-1629 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, Par Value $0.01 Per Share NASDAQ Indicated by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes [ ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicated by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company. (Check one): Larger accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [ ] Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Aggregate market value of the voting common stock held by non-affiliates of the registrant at June 30, 2009: $74,756,000 Number of shares of the registrant’s common stock outstanding at July 10, 2010: 19,723,916 DOCUMENTS INCORPORATED BY REFERENCE Part III of this report incorporates certain portions of the definitive proxy materials of the registrant in respect of its 2010 Annual Meeting of Shareholders. EXPLANATORY NOTE This Form 10-K/A (“Amendment No. 1”) amends the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission on March 12, 2010 (the “Original Report”).The purpose of this Amendment No. 1 is to amend the following items in the Original Report: 1. Item 2. “Properties – Proved Undeveloped Reserves” is expanded to provide additional disclosure regarding the individual factors that contributed the increase in proved undeveloped reserves. 2. Item 2 “Preparation of Reserve Estimate” is amended to correct the reference to the Cawley, Gillespie & Associates, Inc. (“CG&A”) report which was included as an exhibit in the Original Report.The disclosure is also expanded to disclose the internal control procedures performed to reconcile any material differences between the Company’s internally prepared reserve estimates and those prepared by CG&A.The expanded disclosure in the Amended filing also includes the qualifications of the technical person primarily responsible for accepting the final report of the reserve estimated from CG&A. 3. Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” is amended to include a tabular disclosure of contractual obligations. 4. Item 7 “Critical Accounting Policies Estimates – Impairment of Oil and Gas Properties” is expanded to describe in more detail facts and circumstances leading to the Company’s impairment assessments and to provide a description of the significant assumptions that were used to determine the Company’s estimate of expected present value of future cash flows. 5. Item 7A. “Quantitative and Qualitative Disclosures About Market Risk” is expanded to address the interest rate risk associated with the Company’s credit agreement. 6. Exhibit 99.2 is amended to include a revised report from CG&A. This Amendment No. 1 has no effect on the Registrant’s consolidated financial statements. Except as described above, this amendment does not amend, update or change any other items or disclosures contained in the Original Report or otherwise reflect events that occurred subsequent to the filing of the Original Report. 1 Item 2.Properties Offices Our principal offices are located at 110 Cypress Station Drive, Suite 220, Houston, Texas 77090, where we occupy approximately 15,800 square feet of office space.The lease provides for gross rent of $213,422 per year in the first year and escalates $7,900 per year until expiration on April 15, 2013.Our Northern Region office, consisting of approximately 3,600 square feet, is located at 475 17th Street, Suite 1210, Denver, Colorado 80202.The Denver office lease provides for gross rent of $77,190 per year for 2010 and expires on January 31, 2011.Our Williston office consists of approximately 4,000 square feet and is located at 1407 West Dakota Parkway, Williston, North Dakota 58801.The Williston office lease provides for gross rent of $24,000 per year for 2010 and expires on December 31, 2010.We currently expect to renew all of our office leases upon expiration. 2 Oil and Gas Reserve Information All of our oil and gas reserves are located in the United States.Unaudited information concerning the estimated net quantities of all of our proved reserves and the standardized measure of future net cash flows from the reserves is presented in Note O to the Consolidated Financial Statements.The reserve estimates are based upon the reports of Cawley, Gillespie & Associates, Inc., an independent petroleum engineering firm.We have no long-term supply or similar agreements with foreign governments or authorities. Set forth below is a summary of our oil and gas reserves as of December 31, 2009.All of our reserves are located in the United States.We did not provide any reserve information to any federal agencies in 2009 other than to the SEC. Oil (Mbbl) Gas (Mmcf) Present Value Discounted at 10% ($M) (1) Proved developed $ Proved undeveloped Total Proved $ Oil and Gas Reserve Quantities Oil (Mbbl) Gas (Mmcf) Proved reserve quantities, January 1, 2009 Purchases of minerals-in-place Sales of minerals-in-place ) ) Extensions and discoveries Production ) ) Revisions of quantity estimates ) Proved reserve quantities, December 31, 2009 Proved developed reserve quantities January 1, 2009 December 31, 2009 Present Value Discounted at 10% (“PV10”) is a Non-GAAP measure that differs from the GAAP measure “standardized measure of discounted future net cash flows” in that PV10 is calculated without regard to future income taxes.Management believes that the presentation of PV10 value is relevant and useful to our investors because it presents the estimated discounted future net cash flows attributable to our estimated proved reserves independent of our income tax attributes, thereby isolating the intrinsic value of the estimated future cash flows attributable to our reserves.Because many factors that are unique to each individual company impact the amount of future income taxes to be paid, we believe the use of a pre-tax measure provides greater comparability of assets when evaluating companies.For these reasons, management uses, and believes the industry generally uses, the PV10 measure in evaluating and comparing acquisition candidates and assessing the potential return on investment related to investments in oil and natural gas properties. 3 PV10 is not a measure of financial or operational performance under GAAP, nor should it be considered in isolation or as a substitute for the standardized measure of discounted future net cash flows as defined under GAAP.For presentation of the standardized measure of discounted future net cash flows, please see “Note O: Supplemental Financial Information for Oil and Gas Producing Activities - Unaudited” in the Notes to the Consolidated Financial Statements in Part II, Item 8 in this report.The table below (“Non-GAAP Reconciliation”) provides a reconciliation of PV10 to the standardized measure of discounted future net cash flows. Partnership Operations and Reserves as of December 31, 2009 (not included above): The reserve quantities and values set forth above do not include our interest in two affiliated partnerships. We hold a 30% partnership interest in SBE Partners, LP (“SBE Partners”) which owns interests in the Giddings field (as discussed further below in Noteworthy Properties).In addition, we hold direct working interests in producing oil and gas properties located throughout Oklahoma and we also hold the general partner interest in OKLA Energy Partners, LP (“OKLA”) which owns a larger interest in those same producing oil and gas properties.Our 2% partnership interest in OKLA reverts to 35.66% if the limited partner realizes a contractually specified rate of return. The following table represents our estimated share (excluding our reversionary interests) of the affiliated partnerships’ reserves and estimated present value of future net income discounted at 10% (in thousands), using SEC guidelines. Affiliated Partnership Reserves Oil (Mbbl) Gas (Mmcf) Present Value Discounted at 10% ($M) (1) Proved developed 45 $ Proved undeveloped 10 Total 55 $ Non-GAAP Reconcilation The following table reconciles our direct interest in oil and gas reserves (in thousands): Present value of estimated future net revenues (PV10) $ Future income taxes, discounted at 10% ) Standardized measure of discounted future net cash flows $ The following table reconciles our indirect interest, through our affiliated partnerships, in oil and gas reserves (in thousands): Present value of estimated future net revenues (PV10) $ Future income taxes, discounted at 10% ) Standardized measure of discounted future net cash flows $ Uncertainties are inherent in estimating quantities of proved reserves, including many risk factors beyond our control.Reserve engineering is a subjective process of estimating subsurface accumulations of oil and natural gas that cannot be measured in an exact manner, and the accuracy of any reserve estimate is a function of the quality of available data and the interpretation thereof.As a result, estimates by different engineers often vary, sometimes significantly.In addition, physical factors such as the results of drilling, testing and production subsequent to the date of the estimates, as well as economic factors such as change in product prices, may require revision of such estimates.Accordingly, oil and natural gas quantities ultimately recovered will vary from reserve estimates. 4 Proved Undeveloped Reserves From December 31, 2008 to December 31, 2009, our proved undeveloped reserves (“PUDs”) increased 75% from 2,900,000 BOE to 5,081,000 BOE, or an increase of 2,181,000 BOE.This increase was attributable primarily to successful drilling activity and property acquisitions made during 2009 in the Bakken Shale trend of North Dakota and the Giddings field in Texas.We added 1,960,000 BOE as a result of successful drilling in 2009 and the commensurate PUDs associated with such drilling.As a result of acquisitions during 2009, we added 646,000 BOE.These additions to our PUD reserves were offset by 425,000 BOE that were no longer deemed to be economic PUDs at year-end. The quantities of PUDs that remain undeveloped after having been disclosed as proved undeveloped reserves for a period of five years or more are zero as of December 31, 2009. Preparation of Reserve Estimates We engaged an independent petroleum engineering consulting firm, Cawley Gillespie & Associates, Inc. (“CG&A”), to prepare our final reserve estimates and have relied on their expertise to ensure that our reserve estimates are prepared in compliance with SEC guidelines and with generally accepted petroleum engineering principles. The technical person primarily responsible for the preparation of the reserve report is Mr. Robert Ravnaas, Executive Vice President at CG&A.He earned a Bachelor’s of Science degree with special honors in Chemical Engineering from the University of Colorado at Boulder in 1979, and a Master’s of Science degree in Petroleum Engineering from the University of Texas at Austin in 1981.Mr. Ravnaas is a Registered Professional Engineer in Texas and has more than 29 years of experience in the estimation and evaluation of oil and gas reserves.He is also a member of the Society of Petroleum Geologists, and Society of Professional Well Log Analysts. Our Vice President Business Development, Acquisitions and Divestitures, who is a qualified reserve estimator and auditor, is primarily responsible for overseeing our independent petroleum engineering firm during the preparation of our reserve report.His professional qualifications meet or exceed the qualifications of reserve estimators and auditors set forth in the “Standards Pertaining to Estimation and Auditing of Oil and Gas Reserves Information” promulgated by the Society of Petroleum Engineers.His qualifications include: Bachelor’s of Science degree in Petroleum Engineering from the University of Wyoming, 1986; Master’s of Business Administration degree from University of Denver, 1988; member of the Society of Petroleum Engineers since 1985; and more than 22 years of practical experience in estimating and evaluating reserve information with more than five years of those being in charge of estimating and evaluating reserves. We maintain adequate and effective internal controls over our reserve estimation process as well as the underlying data upon which reserve estimates are based.The primary inputs to the reserve estimation process are technical information, financial data, ownership interest, and production data.The relevant field and reservoir technical information, which is updated annually, is assessed for validity when our independent petroleum engineering firm has technical meetings with our engineers, geologist, operations and land personnel.Current revenue and expense information is obtained from our accounting records, which are subject to external quarterly reviews, annual audits and our own set of internal controls over financial reporting.Internal controls over financial reporting are assessed for effectiveness annually using criteria set forth in Internal Control – Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission.All current financial data such as commodity prices, lease operating expenses, production taxes and field level commodity prices differentials are updated in the reserve database and then analyzed to ensure that they have been entered accurately and that all updates are complete.Our current ownership in mineral interests and well production data are also subject to our internal controls over financial reporting, and they are incorporated in our reserve database as well and verified internally by us to ensure their accuracy and completeness.Once the reserve database has been updated with current information, and the relevant technical support material has been assembled, our independent engineering firm meets with our technical personnel to review field performance and future development plans in order to further verify the validity of estimates.Following these reviews the reserve database is furnished to CG&A so that it can prepare its independent reserve estimates and final report.The reserve estimates prepared by CG&A are reviewed and compared to our internal estimates by our Vice President Business Development, Acquisitions and Divestitures and staff in our reservoir engineering department.Material reserve estimation differences are reviewed between CG&A’s reserve estimates and our internally prepared reserves on a case-by-case basis.An iterative process between CG&A and us regarding any significant differences allows for additional data to be provided in order to address the differences.If the supporting documentation will not justify any additional changes, the CG&A reserves are accepted.In the event that additional data supports a reserve estimation adjustment, CG&A will analyze the additional data, and may make any changes it deems necessary.Additional data is usually comprised of updated production information on new wells.Once the review is completed and all material differences are reconciled, the reserve report is finalized and our reserve database is updated with the final estimates provided by CG&A.Access to our reserve database is restricted to specific members of our reservoir engineering department. 5 Net Oil and Gas Production, Average Price and Average Production Cost The net quantities of oil and gas produced and sold by us for each of the three years ended December 31, the average sales price per unit sold and the average production cost per unit are presented below. Oil Production (MBbls) Gas Production (MMcf) Total Production (MBOE)* Average sales price (net of hedging): Oil per Bbl $ $ $ Gas per Mcf $ $ $ BOE $ $ $ Production cost per BOE $ $ $ *Barrels of oil equivalent have been calculated on the basis of six thousand cubic feet (Mcf) of natural gas equal to one barrel of oil equivalent (1 BOE). Our production is sold to large petroleum purchasers.Due to the quality and location of our crude oil production, we may receive a discount or premium from index prices or “posted” prices in the area.Our gas production is sold primarily to pipelines and/or gas marketers under short-term contracts at prices which are tied to the “spot” market for gas sold in the area. In 2009, one purchaser accounted for 17% of our consolidated oil and gas revenues, two purchasers accounted for 15% each of our consolidated oil and gas revenues, and one more accounted for 11%.In 2008, one purchaser accounted for 16% of our consolidated oil and gas revenues, two more accounted for 11% each and two purchasers accounted for 10% each of our consolidated oil and gas revenues.In 2007, two purchasers accounted for 17% and 14% of our consolidated oil and gas revenues.No other single purchaser accounted for 10% or more of our oil and gas revenues in 2009, 2008, or 2007.There are adequate alternate purchasers of our production such that we believe the loss of one or more of the above purchasers would not have a material adverse effect on our results of operations or cash flows. 6 Gross and Net Productive Wells As of December 31, 2009, our total gross and net productive wells were as follows: Productive Wells * Oil Gas Total Gross Wells Net Wells Gross Wells Net Wells Gross Wells Net Wells *A gross well is a well in which a working interest is owned.The number of net wells represents the sum of fractions of working interests we own in gross wells.Productive wells are producing wells plus shut-in wells we deem capable of production.Horizontal re-entries of existing wells do not increase a well total above one gross well. Gross and Net Developed and Undeveloped Acres As of December 31, 2009, we had total gross and net developed and undeveloped leasehold acres as set forth below.The developed acreage is stated on the basis of spacing units designated by state regulatory authorities. Gross acres are those acres in which working interest is owned.The number of net acres represents the sum of fraction working interests we own in gross acres. Developed Undeveloped Total State Gross Net Gross Net Gross Net Texas N. Dakota Colorado Oklahoma - Alabama - - Louisiana Montana All Others 80 52 Total Exploratory Wells and Development Wells Set forth below for the three years ended December 31, is information concerning the number of wells we drilled during the years indicated. Net Exploratory Wells Drilled Net Development Wells Drilled Total Net Productive or Dry Wells Drilled Year Productive Dry Productive Dry - During 2009 we also drilled 4 gross (3.87 net) service wells to be used in conjunction with the water flood project at our Starbuck Madison Unit and Southwest Starbuck field in Bottineau County North Dakota. 7 Present Activities At March 11, 2010, we had 28 gross (3.72 net) wells in the process of drilling or completing. Supply Contracts or Agreements As of December 31, 2009, we were not obligated to provide any fixed or determinable quantities of oil and gas in the future under any existing contracts or agreements, beyond the short-term contracts customary in division orders and off lease marketing agreements with the industry.In March, 2009, we entered into a forward sales contract for a portion of the crude oil sales on several of our Northern Region properties.The contract obligates us to sell 300 Bbls/d at a fixed price of $40.80. The contract term began April, 2009 and runs through March, 2010.We also engage in hedging activities as discussed in Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Description of Noteworthy Properties We are the operator of properties containing approximately 80% of our proved oil and gas reserves.As operator we are able to directly influence exploration, development and production operations.Our producing properties have reasonably predictable production profiles and cash flows, subject to commodity price fluctuations, and thus provide a foundation for our technical staff to further develop our existing properties and also generate new projects that we believe have the potential to increase our share value.We believe that many of our existing fields have additional exploration and exploitation opportunities.As common in the industry we participate in non-operated properties but are selective; our non-operating participation decisions are dependent on the technical and economic nature of the projects and the operating expertise and financial standing of the operators.The following is a description of certain of our noteworthy operated and non-operated producing oil and gas properties. Bakken Shale Trend, Williston Basin – Our Williston Basin, Bakken Trend properties are located in Mountrail County and the adjacent counties of North Dakota.As of December 31, 2009, we owned working interests in about 106,000 gross acres.To date, our principal drilling has been conducted through a joint venture with Slawson Exploration Company, but we also participate in this area with several other operators.We have varying working interests in the properties ranging from 10% to 18%.Through the end of 2009, we have realized a 100% success rate with 41 joint venture wells drilled by the operator.We also have nominal interests in over 120 wells that are producing or are in various stages of completion with other operators.Our joint venture continues to acquire acreage in this expanding play and is currently running five drilling rigs.Pending economic conditions we expect to continue to run 4-5 drilling rigs.The majority of our wells have been and are expected to be drilled on 640 acre spacing units.In our view, the economics are attractive and acreage can be “proved up” and placed on production on an expedited basis.However, we are scheduling 1,280 acre (and some larger) spacing units and have numerous locations which may result in or require larger spacing units.In addition, consistent with our business strategy of expanding acreage positions with growth, beginning in October 2009, we initiated a significant leasing program in Williams County, North Dakota with the objective of establishing a significant operated drilling program.We also solicited industry partners to participate in the project on a promoted basis.As of March 3, 2010, we have acquired approximately 61,000 gross (42,000 net) acres and entered into agreements with industry partners to participate in future drilling and development activities.We expect to retain a 45% working interest, amounting to approximately 18,900 net acres to the Company, in a contractually specified area of mutual interest, with an average 37% net revenue interest.We are continuing to lease additional acreage in this area.Initial drilling is expected to commence in the summer of 2010.For the quarter ended December 31, 2009, the production net to our interest in the Bakken Trend was approximately 728 BOE/day and was approximately 95% oil. RipRap Coulee Field - This field is a Bakken Shale play in eastern Montana.It involves horizontal drilling at vertical depths of about 10,000 feet.Currently, we own 997 gross (498 net) acres in this prospect. Starbuck Madison Unit and Southwest Starbuck Madison Unit – These properties are located in Bottineau County, North Dakota.The Starbuck Madison Unit includes 6,619 gross (6,354 net) acres and water-flood operations are underway.This unit includes 14 gross producing wells producing from the Mississippian Madison interval and six active injection wells.We operate the unit and have an average working interest of 96% and an average net revenue interest of 81%.Recent production increases are believed to be initial secondary recovery responses.The flood design includes two productive zones, the Midale (Mississippian Charles) and the Berentson (Mississippian Charles B-1) zone, which are being flooded separately.The Starbuck Midale has produced 584,000 barrels of oil and the Berentson has produced 754,000 barrels on primary recovery, for total field production of 1,267,000 barrels of oil.We also have successfully unitized the Southwest Starbuck Madison Unit which includes 560 gross acres.In this unit, we have a 98% working interest, a 75% net revenue interest and have completed the initial phase of water flood operations in connection with phase two of the larger Starbuck Madison Unit.For the quarter ended December 31, 2009, the production net to our interest from these two units was approximately 65 BOE/day and was 100% oil. Production is expected to increase should flood response be successful. 8 Chittim Field – We have 12,822 gross (6,411 net) acres in this field, located in Maverick County, Texas. The field presently produces out of the Glen Rose interval and the upside potential includes an additional three proved and probable undeveloped locations.The Maverick Basin, however, has additional plays and targets including the Pearsall and Eagle Ford shale.We have included in our capital budget one horizontal offset well to a vertical Pearsall well that produced.We believe horizontal drilling and advanced completion techniques offer the potential to make the Pearsall meaningful to us.The commercial viability of the Eagle Ford shale is currently unknown but there is significant activity in the area. We will monitor the drilling and development efforts of other operators before we commit drilling dollars to development.Our acreage is held by production and therefore, we have no pending lease obligations or expirations. For the quarter ended December 31, 2009, the production net to our interest in this field was approximately 989Mcfe/day and was approximately 98% natural gas. Giddings Field – Our Giddings field properties are located in Brazos, Burleson, Fayette, Grimes, Lee, Montgomery and Washington Counties, Texas.We operate all of these properties, which consist of 66 gross wells that are producing from the Cretaceous Austin Chalk interval.All of these wells are horizontal producers that initially flow at high rates and subsequently produce through rod pumps, compression, and other production methods.We have an average direct working interest of 35% and a net revenue interest of 27% in this field.In Grimes County, however, where the majority of our production and development activity is, we have an average direct working interest of 37% and net revenue interest of 30%.In addition, we are the general partner and hold an interest of 30% in an affiliated limited partnership which owns an average 56% working interest with an average 43% net revenue interest in Giddings field.Our acreage position is 35,804 net acres, with approximately 29,406 net acres held directly and approximately 6,398 net acres held through our interest in the limited partnership.For the quarter ended December 31, 2009, the production net to our interest in Giddings field was approximately 11,515 Mcfe/day and was approximately 98% natural gas. An additional 8,212 Mcfe/day (which was approximately 98% gas) was attributable to our share of the limited partnership. 9 The net quantities of oil and gas produced and sold by us in Giddings field for each of the three years ended December 31, the average sales price per unit sold and the average production cost per unit are presented below: Oil Production (MBbls) 8 2 2 Gas Production (MMcf) Total Production (Mmcfe)* Average sales price (net of hedging): Oil per Bbl $ $ $ Gas per Mcf $ $ $ Mcfe $ $ $ Production cost per Mcfe $ $ $ *Mcfe have been calculated on the basis of one barrel of oil is equivalent to six thousand cubic feet of natural gas. In November 2009, we recommenced our successful exploitation of the Austin Chalk Formation in Giddings field, in Grimes County, Texas.The Hutto Unit #1-H, which was a planned 7,800 foot single lateral location, was spud on November 6, 2009.We are the operator and hold a 52% working interest in this well.This location and the next two or three planned drilling locations will be on the northwest side of our acreage block where we expect the reserves to be more “oily” and produce approximately 50% oil and liquids.Through December 31, 2009, we have drilled 14 Austin Chalk wells and achieved a success rate of 100%.Our present drilling inventory for this field includes 22 proved undeveloped and probable locations.We continue to acquire additional acreage.Our direct working interest in our inventory of planned drilling location varies from 37% to 53%.At present, we expect to sequentially drill all locations with a single drilling rig, but we may accelerate development pending continued success and favorable commodity prices. There has been significant exploration activity in regional proximity to our large acreage position in Grimes County, Texas, including a shallow Yegua formation gas discovery, which we believe would be prospective to our acreage and justify a 3-D seismic program.We believe that the deeper Eagle Ford shale which underlies the Austin Chalk may present us with similar opportunities.The Eagle Ford shale is being drilled and evaluated by a number of substantially larger independents. South Texas – Our south Texas fields include Odem field, located in San Patricio County and Driscoll field, located in Duval County.Productive formations include the Frio/Miocene and Jackson/Yegua intervals. The fields produce with the aid of rod pumps, gas lift and low pressure gathering systems. We operate these fields and our working interests in them range from 44% to 98%; our net revenue interests range from 35% to 86%. For the quarter ended December 31, 2009, the production net to our interest in these fields was approximately 309 BOE/day (62% oil). West Texas – Our west Texas and New Mexico fields include Harris field located in Gaines County, Texas; our MAK field, located in Andrews County, Texas, and other fields located in Eddy and Lea Counties, New Mexico. Productive formations include the San Andres, Spraberry, Seven Rivers, Queen and Grayburg intervals. The fields produce with the aid of rod pumps. We operate these fields and our working interests in them range from 68% to 100% and our net revenue interests range from 52% to 78%. For the quarter ended December 31, 2009, the production net to our interests from these properties was approximately 189 BOE/day and was approximately 95% oil. 10 Eloi Bay Field Complex – Our Eloi Bay complex is located in Louisiana state waters offshore St. Bernard Parish, Louisiana in 5 to 10 feet of water.This non-operated complex has 46 gross producing wells. At present, 8,074 gross (4,352 net) acres are held by production. Our working interests in these wells vary between 12% and 50%.Across the complex as a whole, our average working interest is 46% and our average net revenue interest is 39%.In addition to the proved production, this field has numerous behind-pipe opportunities due to multiple stacked sand reservoirs along with four proved undeveloped locations, which are above existing production.Other operators have had drilling success and established deeper production in the area.We have budgeted funds for the acquisition and reprocessing of 3-D seismic throughout the field and certain surrounding acreage to define prospective opportunities which may exist.For the quarter ended December 31, 2009, the production net to our interests in the complex was approximately 345 BOE/day and was approximately 100% oil. Quarantine Bay Field – Our Quarantine Bay field is located in Louisiana State waters offshore Plaquemines Parish, Louisiana in 6 to 15 feet of water. This non-operated field has 31 gross producing wells completed above 10,500 foot depth.All of the wells produce with the aid of gas lift equipment.We have an average working interest in these wells and production facilities of 7% and an average net revenue interest of 5%.For the quarter ended December 31, 2009, the production net to our interest in this field was approximately 45 BOE/day and was approximately 100% oil.While our current share of production is negligible, the production is holding a considerable amount of acreage with exploration potential.We hold 14,535 gross (1,281 net) acres above 10,500 feet and 5,214 net acres below that depth.Upside in the shallow reservoirs in this field consists of numerous behind-pipe opportunities due to the multiple stacked sand reservoirs, along with proved undeveloped and rate acceleration locations in the depths above 10,500 feet.We believe deeper formations provide exploration potential and we have a 33% working interest, with a 24.75% net revenue interest below 10,500 feet.The operator acquired 35 square miles of 3-D seismic data to image and define prospect leads primarily below 10,500 feet. Schlumberger was engaged to reprocess the 3-D seismic data and provide initial interpretive geological and geophysical services.Geophysical and subsurface evaluation is continuing and several prospects have been defined, the majority of which are on acreage that is held by production operations. St. Martinville Field – Our St. Martinville field is located in St. Martin Parish, Louisiana.The field consists of 16 gross producing wells, which produce from numerous Miocene sand intervals.The wells are on rod-pump or electric submersible pumps.We operate the field and have an average working interest of 97%.We own the majority of the minerals resulting in a net revenue interest of approximately 91%.We are currently interpreting a3-D seismic survey over this field that was shot and processed in late 2009.We believe the field has development and exploration potential.For the quarter ended December 31, 2009, the production net to our interest in this field was approximately 209 BOE/day and was approximately 100% oil. Title to Properties It is customary in the oil and gas industry to make a limited review of title to undeveloped oil and gas leases at the time they are acquired.It is also customary to obtain more extensive title examinations prior to the commencement of drilling operations on undeveloped leases or prior to the acquisition of producing oil and gas properties.With respect to the future acquisition of both undeveloped and proved properties, we plan to conduct title examinations on such properties in a manner consistent with industry and banking practices.We have obtained title opinions, title reports or otherwise conducted title investigations covering substantially all of our producing properties and believe we have satisfactory title to such properties in accordance with standards generally accepted in the oil and gas industry.Our properties are subject to customary royalty interests, overriding royalty interests, and other burdens which we believe do not materially interfere with the use or affect the value of such properties.Substantially all of our oil and gas properties are and may continue to be mortgaged to secure borrowings under bank credit facilities (see Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources”). 11 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the consolidated financial statements and related notes thereto reflected in the index to the consolidated financial statements in this report. Merger – Change in Management, Control and Business Strategy As discussed elsewhere in this report, we underwent a substantial change in ownership, management, voting control, assets and business strategy as a result of the acquisition of Southern Bay and Chandler (via the Merger) and a purchase of working interests in a Chandler-operated project, which closed in April 2007.For financial reporting purposes, the Merger was accounted for as a reverse acquisition of GeoResources, Inc. by Southern Bay. General We are an independent oil and gas company engaged in the acquisition and development of oil and gas reserves through an active and diversified program which includes purchases of reserves, re-engineering, development, and exploration activities.As further discussed in this report, future growth in assets, earnings, cash flows and share values will be dependent upon our ability to effectively compete for capital and acquire, discover and develop commercial quantities of oil and gas reserves that can be produced at a profit, and assemble an oil and gas reserve base with a market value exceeding its acquisition, development and production costs. We continue to implement our business strategy to acquire, discover and develop oil and gas reserves and achieve continued growth.Management continues to focus on reducing operating and administrative costs on a per unit basis.In addition, we have attempted to mitigate downward price volatility by the use of commodity price hedging.The current volatile price environment for oil and natural gas is significant, and management cannot predict the prices that will be available during the life of our current business plan.Following is a brief outline of our current plans: · Acquire oil and gas properties with significant producing reserves and development and exploration potential; · Solicit industry partners in acquisitions, on a promoted basis, in order to diversify, reduce average cost and generate operating fees; · Implement re-engineering and development programs within existing fields; · Pursue exploration projects and increase direct participation in projects over time.Solicit industry partners, on a promoted basis, for internally generated projects; · Selectively divest assets to upgrade our producing property portfolio and to lower corporate wide “per-unit” operating and administrative costs, and focus on existing fields and new projects with greater development and exploitation potential; · Continue activities directed toward reducing per-unit operating and general and administrative costs on a long-term sustained basis; and · Obtain additional capital through the issuance of equity securities and/or through debt financing. While the impact and success of our corporate plans cannot be predicted with accuracy, our goal is to replace production and further increase our reserve base at an acquisition or finding cost that will yield attractive rates of return. In addition to our fundamental business strategy, we intend to actively pursue corporate acquisitions and mergers.Management believes that opportunities may become available to acquire corporate entities or otherwise effect business combinations, particularly as a result of the contraction in equity and debt financing markets.We intend to consider any such opportunities which may become available and are beneficial to stockholders.The primary financial considerations in the evaluation of any such potential transactions include, but are not limited to: (1)the ability of small cap oil and gas companies to gain recognition and favor in the public markets; (2)share appreciation potential; (3)shareholder liquidity; and (4)capital formation and cost of capital to effect growth. 12 Recent Property Acquisitions and Divestitures During 2009, we continued to expand our acreage positions, drilling inventory and our drilling programs.We also acquired producing and undeveloped properties, principally in the Bakken Shale trend of the Williston Basin, North Dakota and in Giddings field, Texas.A summary of this activity is as follows: · In January 2009, we sold a producing property located in Louisiana to an unaffiliated party for $1.6 million.We recognized a gain of $1.3 million in conjunction with this sale. · In May 2009, we acquired producing wells and acreage in the Bakken Shale trend of the Williston Basin through an existing joint venture where we participate as a non-operator.We acquired a 15% interest in approximately 60,000 net acres, and also acquired 15% of varying working interests in 59 producing and productive wells.Our share of producing wells and undeveloped locations added approximately 486,000 BOE of proved reserves and numerous prospective locations.Including subsequent leasehold acquisitions, we now have working interests in the joint venture ranging from 10% to 18% in approximately 106,000 net acres.The acquisition cost was approximately $10.4 million and was funded with borrowings from our senior secured revolving credit facility. · In May 2009, we acquired certain oil and gas producing properties in Giddings field, Texas from an affiliated limited partnership for which we serve as the general partner.Prior to the acquisition, we had direct working interests in the properties ranging from about 6.5% to 7.8%. We now hold direct working interests in the producing wells ranging from approximately 34% to 37%.The acquired direct working interests totaled an estimated 25 Bcfe of proved reserves, 88% natural gas and 73% developed, with daily production, at the time of the transaction, totaling 10,625 Mcf and 85 Bbls of associated liquids. In addition, we increased our partnership interest from 2% to 30% amounting to an estimated 13.2 Bcfe. We remain the general partner of the partnership and operator of the properties. The acquisition also provided additional development opportunities and exposure to the potential upside associated with the Yegua, Georgetown and Eagle Ford Shale formations.The interests were purchased for a net cash purchase price of $47.7 million. In addition, we acquired rights to certain post closing severance tax refunds which amounted to $2.4 million.We funded the acquisition with borrowings from our senior secured revolving credit facility. · In August 2009, we received a distribution of proved undeveloped property and unproved acreage in the Giddings field from an affiliated partnership.The property was recorded at an estimated fair market value of $1.6 million. 13 Results of Operations Year ended December 31, 2009, compared to the year ended December 31, 2008. We recorded net income of $9,775,000 and $13,522,000 for the years ended December 31, 2009, and 2008, respectively.The $3,747,000 decrease in net income resulted primarily from the following factors. Net amounts contributing to increase (decrease) in net income (in 000s): Oil and gas sales $ ) Lease operating expenses Production taxes Exploration expense Re-engineering and workovers Impairment of oil and gas properties General & administrative expense (G&A) ) Depletion, depreciation and amortization expenses (DD&A) ) Net interest income (expense) ) Hedge ineffectiveness ) Gain / (loss) on derivative contracts Gain / (loss) on sale of property ) Other income - net Income before income taxes ) Provision for income taxes Net income $ ) The following discussion applies to the above changes. Oil and Natural Gas Sales.Oil and gas revenues decreased $13,645,000, or 16%; however, as shown in the table below, sales volumes increased significantly.Properties acquired from SBE Partners LP in May 2009, increased revenue by $6,524,000 and production by approximately 2,122,000 Mcf of gas and 5,000 barrels of oil during 2009. Properties acquired in the Bakken acquisition May 2009 accounted for revenue of $3,673,000 and production of approximately 59,000 barrels of oil and 13,000 Mcf of gas during 2009.These increases were offset by significant price declines in the average prices received for oil and natural gas.Price and production comparisons are set forth in the following table: Percent increase (decrease) Year Ended December 31, Gas Production (MMcf) 67 % Oil Production (MBbl) 15 % Barrel of Oil Equivalent (MBOE) 36 % Average Price Gas Before Hedge Settlements (per Mcf) -61 % $ $ Average Price Oil Before Hedge Settlements (per Bbl) -41 % $ $ Average Realized Price Gas (per Mcf) -51 % $ $ Average Realized Price Oil (per Bbl) -26 % $ $ Lease Operating Expenses. Lease operating expenses (“LOE”) decreased from approximately $22,914,000 for 2008 to $18,763,000 for 2009, a decrease of $4,151,000 or 18%.On a unit-of-production basis, barrel of oil equivalent (“BOE”) LOE costs decreased by $7.33 or 40% due primarily to unprecedented demand for oil field services in 2008 which pushed prices for these services to all time highs during 2008, while the prices for these services decreased during 2009.Additionally, we acquired properties in the SBE Partners and Bakken acquisitions with lower per unit operating costs thus further decreasing our lease operating costs on a per unit basis. 14 Re-engineering and workover. Our re-engineering and workover costs decreased by $711,000, or 20%, from $3,518,000 in 2008 to $2,807,000 in 2009, due to a cost containment strategy during the lower pricing environment of 2009. Production Taxes.Our severance taxes decreased by $3,894,000 or 52%, due to decreased oil and gas revenues as well as to tax exemptions granted by the state of Texas for certain high cost drilling wells.The production taxes we pay are generally calculated as a percentage of oil and natural gas sales revenue before the effects of hedging.We seek to take full advantage of all credits and exemptions allowed in our various jurisdictions.Our production taxes for 2009 and 2008 were 5.6% and 7.9%, respectively, of oil and gas sales before the effects of hedging.These tax exemptions resulted in reduced severance taxes of approximately $1,232,000, with reduced revenues and slightly lower rates on non-exempt wells accounting for the remaining decrease. Exploration and Impairment Costs. Our exploration costs were $1,406,000 for 2009 and $2,592,000 for 2008. In 2009, we incurred $1,323,000 for geological and geophysical data and incurred dry hole and other costs of $83,000.In 2008, we drilled four gross exploratory dry holes with costs incurred through December 31, 2008 of $1,948,000, wrote-off undeveloped properties with a cost of $483,000 and incurred geological costs of $161,000.We recorded non-cash impairment charges of $2,795,000 and $8,339,000 in 2009 and 2008, respectively due to the write-down of proved properties.The book value of these properties exceeded our estimate of future cash flows. General and Administrative Expenses – Our G&A costs increased from $7,168,000 in 2008 to $8,500,000 in 2009, an increase of $1,332,000, or 19%. This was due to overall business expansion as well as increases in salaries and other overhead expenses, partially offset by cost reductions resulting from the centralization of certain job functions. The total non-cash charges related to stock-based compensation included in G&A expense for the years ended December 31, 2009 and 2008 were $1,424,000 and $661,000, respectively. Depreciation, Depletion and Amortization - DD&A increased from $16,007,000 in 2008 to $22,409,000 in 2009, for an increase of $6,402,000, or 40%.This was due to the substantial increase in capitalized cost attributable to acquisitions, as well as to our active drilling program. Interest Income and Expense - Interest expense increased by $164,000 due to slightly higher average debt levels during 2009 compared to 2008, partially offset by lower interest rates.Our average outstanding debt was $74,189,000 and $67,233,000 during 2009 and 2008, respectively.The effective annual interest rates were 6.7% and 7.2%, for 2009 and 2008, respectively.These rates reflect the effects of interest swap contract settlements, as well as loan fees.Interest income decreased by $153,000 during 2009 compared to 2008 due to lower interest rates on average invested cash balances. Hedge Ineffectiveness.During 2009, the loss from hedge ineffectiveness was $137,000, compared to a gain of $123,000 for 2008.In 2009, our derivatives that are accounted for as cash flow hedges decreased in value from a net asset to a net liability; therefore, the ineffective portion of these derivatives resulted in a loss.In 2008, our derivatives that were accounted for as cash flow hedges increased in value.Therefore, the ineffective portion of the derivatives resulted in a gain. Loss on Derivative Contracts.In December, 2008, we split up a $50 million notional value interest rate swap that was previously accounted for as a cash flow hedge.The swap was split up into a $10 million swap and $40 million notional amount swap.We continued hedge accounting for the $40 million swap and accounted for the $10 million swap as a trading security.We recognized losses of $162,000 and $563,000 in 2009 and 2008, respectively, related to this swap. Other Income. Other income increased by $2,627,000 during 2009 compared to 2008.Partnership income increased by $3,257,000, from $1,061,000 in 2008 to $4,318,000 in 2009.Gains on sales of properties to the general partner accounted for $1,278,000 of this increase and refunds of severance taxes on wells for which the state of Texas granted exemptions accounted for $1,256,000 of the increase.The remaining increase in partnership income resulted from our earning a larger share of partnership income.Additionally, during 2008, we sold a number of non-core properties and recognized a gain of $4,362,000 versus gains of only $1,355,000 in 2009. 15 Income Tax Expense.Our provision for income taxes for 2009 was $5,067,000 compared to $7,769,000 for 2008.This decrease of $2,702,000 was due to lower pretax income, as well as slightly lower rates.Our effective tax rates for 2009 and 2008 were 34.14% and 36.50%, respectively. Year ended December 31, 2008, compared to the year ended December 31, 2007. We recorded net income of $13,522,000 and $3,069,000 for the years ended December 31, 2008, and 2007, respectively.The $10,453,000 increase in net income resulted primarily from the following factors. Net amounts contributing to increase (decrease) in net income (in 000s): Oil and gas sales $ Lease operating expenses ) Production taxes ) Exploration expense ) Re-engineering and workovers ) Impairment of oil and gas properties ) General & administrative expense (G&A) ) Depletion, depreciation and amortization expenses (DD&A) ) Net interest income (expense) ) Hedge ineffectiveness Gain / (loss) on derivative contracts ) Gain / (loss) on sale of property Other income - net Income before income taxes Provision for income taxes ) Net income $ The following discussion applies to the above changes. Oil and Natural Gas Sales.Net revenues from oil and gas sales increased $48,745,000, or 133%.Properties acquired from AROC Energy LP in October 2007, accounted for approximately $41,182,000 of the increase.The remaining $7,563,000 increase resulted primarily from an increase in commodity prices and increase in production volumes.Price and production comparisons are set forth in the following table.Properties acquired from AROC Energy LP accounted for increased production of approximately 1,063,000 Mcf of gas and approximately 789,000 barrels of oil during 2008. Percent increase (decrease) Year Ended December 31, Gas Production (MMcf) 80 % Oil Production (MBbl) 90 % Barrel of Oil Equivalent (MBOE) 85 % Average Price Gas Before Hedge Settlements (per Mcf) 27 % $ $ Average Price Oil Before Hedge Settlements (per Bbl) 30 % $ $ Average Realized Price Gas (per Mcf) 31 % $ $ Average Realized Price Oil (per Bbl) 23 % $ $ 16 Lease Operating Expenses. Our LOE expenses increased from approximately $10,818,000 for 2007 to $22,914,000 for 2008, an increase of $12,096,000 or 112%.Properties acquired from AROC Energy LP accounted for $9,146,000 of the increase.On a unit-of-production basis, LOE per BOE increased by $2.32 or 14% as a result of higher costs due to unprecedented demand for personnel, materials, services and rigs caused by high commodity prices during most of 2008. Re-engineering and workover. Our re-engineering and workover costs increased by $1,426,000 from $2,092,000 in 2007 to $3,518,000 in 2008, due to an increased emphasis on restoring and enhancing existing production capabilities. Production Taxes.Our production taxes increased by $4,637,000 or 161%, due to increased production volumes and revenues.The production taxes we pay are generally calculated as a percentage of oil and natural gas sales revenue before the effects of hedging.We take full advantage of all credits and exemptions allowed in our various jurisdictions.Our production taxes for 2008 and 2007 were 7.9% and 7.3%, respectively, of oil and gas sales before the effects of hedging.The 2008 rate increased slightly from 2007 mainly due to change in our portfolio of producing properties. Exploration and Impairment Costs. Our exploration costs were $2,592,000 for 2008, and $153,000 for 2007.In 2008, we drilled four gross exploratory dry holes with costs incurred through December 31, 2008, of $1,948,000, wrote-off undeveloped properties with a cost of $483,000 and incurred geological costs of $161,000.In 2007, we incurred $153,000 for geological and geophysical data.In 2008, we recorded a non-cash impairment charge of $8,339,000 due to the write-down of proved properties.The book value of these properties exceeded our estimate of future cash flows.We had no impairments in 2007. General and Administrative Expenses – Our G&A costs increased $655,000 due primarily to overall business expansion as well as increases in salaries and other overhead expenses, partially offset by cost reductions resulting from the centralization of certain job functions. Depreciation, Depletion and Amortization - The increase in DD&A expenses attributable to the properties acquired from AROC Energy LP was $5,618,000.The remaining increase of $2,882,000 was due to higher DD&A in the fourth quarter of 2008 due to lower reserve estimates at year-end, which was caused by lower commodity prices. Interest Income and Expense - Interest expense increased by $2,904,000 due to higher average debt levels during 2008, compared to 2007.During the first ten months of 2007, we had a long-term debt balance of less than $10 million. In October, 2007, we borrowed $96 million in conjunction with the AROC Energy LP acquisition.During 2008, we paid down this balance to $40 million.Interest income decreased by $379,000 during2008, compared to 2007, due to lower interest rates on average invested cash balances. Hedge Ineffectiveness.During 2008, the gain from hedge ineffectiveness was $123,000, compared to an expense of $287,000 for 2007.In 2008, our derivatives that we accounted for as cash flow hedges increased in value from a net liability to a net asset; therefore, the ineffective portion of these derivatives resulted in a gain on our income statement.In 2007, our derivatives that were accounted for as cash flow hedges decreased in value.Therefore, the ineffective portion of the derivatives resulted in a loss on our income statement. Loss on Derivative Contracts.In December, 2008, we split up a $50 million notional value interest rate swap that was previously accounted for as a cash flow hedge.The swap was split up into a $10 million swap and $40 million notional amount swap.We continued hedge accounting for the $40 million swap and accounted for the $10 million swap as a trading security.We recognized $563,000 of losses related to this $10 million interest rate swap. Other Income. Other income increased by $1,812,000 during 2008, compared to 2007.The increase resulted from increases in partnership management fees of $756,000, increases in partnership income of $877,000 and increases in property operating income of $179,000.Additionally, during 2008, we sold a number of non-core properties and recognized a gain of $4,362,000 versus gains of only $49,000 in 2007. 17 Income Tax Expense.Our provision for income taxes for 2008 was $7,769,000 compared to $4,880,000 for 2007.Our income tax expense increased significantly as a result of higher pre-tax earnings.Our effective tax rate for 2008 was approximately 36.5%.Our effective tax rate for 2007, after excluding a non-recurring charge of $2,214,000, was approximately 34%.Deferred income tax expense for 2007 included a non-recurring charge of $2,214,000.GAAP requires that when an entity’s tax status changes from non-taxable to taxable, the deferred taxes related to differences in the GAAP basis of net assets and their tax basis, be recognized in the period of that change in status.The increase in our effective tax rate from year to year was due to a 1% increase in our federal rate as well as the additional income from our Northern Region which was taxable at the state level. Hedging Activities In an attempt to reduce our sensitivity to oil and gas price volatility and secure favorable debt financing, we have and will likely continue to enter into hedging transactions which may include fixed price swaps, price collars, puts and other derivatives.We believe our hedging strategy should result in greater predictability of internally generated funds, which in turn can be dedicated to capital development projects and corporate obligations.The following is a summary of our current oil and gas hedge contracts. Total Annual Volume Floor Price Ceiling / Swap Price Crude Oil Contracts (Bbls): Swap contracts: $ 2010 (added Jan. 8, 2010) $ $ 2011 (added Jan. 8, 2010) $ Forward sales contracts: $ Natural Gas Contracts (Mmbtu) Swap contracts: $ Costless collars contracts: $ $ The fair market value of our gas hedge contracts in place at December 31, 2009, was an asset of $2,124,000, of which $764,000 was classified as a current asset.The fair market value of our oil hedge contracts was a liability of $6,400,000 of which $3,167,000 was classified as a current liability.The fair market value of all our commodity hedge contracts in place at December 31, 2008, was an asset of $14,609,000 of which $8,200,000 was classified as a current asset.For the year ended December 31, 2009, we recognized, in oil and gas revenues, realized cash settlement gains on commodity derivatives of $7,434,000. Realized hedge settlements losses included in oil and gas revenues were $9,970,000 and $2,910,000 for 2008 and 2007, respectively.Due to hedge ineffectiveness on these hedge contracts during 2009 we recognized a loss of $137,000.During 2008 and 2007, we recognized a gain due to hedge ineffectiveness of $123,000 and a loss of $287,000, respectively. 18 Based on the estimated fair market value of our derivatives, designated as hedges at December 31, 2009, we expect to reclassify net losses on commodity derivatives of $2.4 million into earnings from accumulated other comprehensive income during the next twelve months; however, actual cash settlement gains and losses recognized may differ materially. At December 31, 2009, a 10% increase in per unit commodity prices would cause the total fair value liability of our commodity derivative financial instruments to increase by $9 to $10 million.A 10% decrease in per unit commodity prices would cause the fair value liability to change to an asset due to an estimated $9 to $10 million decrease in the net liability.There would also be a similar increase or decrease in other comprehensive income (loss) included in stockholders’ equity in the balance sheet.Since we have designated all of our commodity derivative instruments as cash flow hedges and therefore the change in market value of the effective portion of the hedge is included in other comprehensive income, a 10% change in fair value would not have a significant effect on net income.However, if our hedges did not qualify for hedge accounting treatment, our net income for 2009 would have decreased by $10.8 million. Additionally, should commodity prices increase or decrease in the future periods by 10%, our realized settlement gains (losses) on commodity derivatives, which are included in oil and gas revenues, would increase or decrease by approximately $5 to $6 million in 2010. In connection with the borrowing from our bank to fund the October, 2007, AROC acquisition, we also entered into a two-year interest rate swap contract on $50 million of the debt, designed to protect us against interest rate increases.During 2008, we extended the term of this interest rate swap through October, 2010, and broke the swap up into two pieces, a $40 million swap and a $10 million swap.We account for the $40 million swap as a cash flow hedge while the $10 million swap is accounted for as a trading security.The value of these swaps at December 31, 2009 was a liability of $1,627,000 all of which is classified as a current liability. The value of these swaps at December 31, 2008, was $2,817,000 of which $1,572,000 is classified as a current liability.We also recognized losses of $162,000 and $563,000 during 2009 and 2008, respectively, on the $10 million swap. Based on the estimated fair market value of our derivatives designated as hedges at December 31, 2009, we expect to reclassify net losses on our $40 million interest rate swap derivative of $1.3 millioninto earnings from accumulated other comprehensive income during the next twelve months; however, actual cash settlements may differ materially. We do not engage in speculative commodity trading activities and do not hedge all available or anticipated quantities of our production.In implementing our hedging strategy we seek to: · Effectively manage cash flow to minimize price volatility and generate internal funds available for capital development projects and additional acquisitions; · Ensure our ability to support our exploration activities as well as administrative and debt service obligation; and · Allow certain quantities to float, particularly in months with historically increased price potential. We believe that commodity speculation and commodity trading activities are inappropriate for us, but also that management of realized prices is a necessary part of our strategy. Estimating the fair value of derivative instruments requires complex calculations, including the use of a discounted cash flow technique, estimates of risk and volatility, and subjective judgment in selecting an appropriate discount rate.In addition, the calculations use future market commodity prices which, although posted for trading purposes, are merely the market consensus of forecasted price trends.The results of the fair value calculation cannot be expected to represent exactly the fair value of our commodity hedges.We currently obtain fair value positions from our counterparties and compare that value to our internally calculated value.We believe that our practice of comparing our value to that of our counterparties, who are more specialized and knowledgeable in preparing these complex calculations, reduces our risk of error and approximates the fair value of the contracts, as the fair value obtained from our counterparties would be the cost to us to terminate a contract at that point in time. 19 Commitments and Contingencies We have the following contractual obligations and commitments as of December 31, 2009: Payments Due by Year (in thousands) Long-term debt (1) Interest rate swap (2) Commodity derivatives (3) Operating leases Asset retirement obligations (4) $
